Case:17-17465-KHT Doc#:541 Filed:10/24/18              Entered:10/24/18 17:24:00 Page1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                        §
 Badlands Energy, Inc.,                        §    Case No. 17-17465 KHT
                                               §    (Chapter 11)
                       Debtor.                 §
                                               §
In re:                                         §
Badlands Production Company,                   §    Case No. 17-17467 KHT
                                               §    (Chapter 11)
                       Debtor.                 §
                                               §
 In re:                                        §
 Badlands Energy-Utah, LLC,                    §    Case No. 17-17469 KHT
                                               §    (Chapter 11)
                       Debtor.                 §
                                               §
 In re:                                        §
 Myton Oilfield Rentals, LLC,                  §    Case No. 17-17471 KHT
                                               §    (Chapter 11)
                       Debtor.                 §
                                               §    Jointly Administered Under
                                               §    Case No. 17-17465 KHT

    WAPITI UTAH, LLC’S OBJECTION TO MONARCH MIDSTREAM, LLC AND
      BADLANDS ENERGY INC. AND BADLANDS PRODUCTION COMPANY’S
  STIPULATED FACTS AND EXHIBITS IN CONNECTION WITH OCTOBER 25, 2018
   HEARING ON MOTION TO ENFORCE ORDER OR IN THE ALTERNATIVE TO
             REQUEST AN ADMINISTRATIVE EXPENSE CLAIM


        Wapiti Utah LLC (“Utah”) files this Objection (“Objection”) to the Stipulated Facts and

 Exhibits in Connection with the October 25, 2018 Hearing between Monarch Midstream, LLC,

 f/k/a Monarch Natural Gas, LLC (“Monarch”) and Badlands Energy Inc. and Badlands

 Production Company (collectively “Badlands”)[Docket #540](the “Bilateral Stipulation”) and

 would state to the Court as follows:

            1. Utah refused to agree to the Bilateral Stipulation because Utah is not willing to

 mislead this Court with stipulations that are not TRUE.




 WAPITI UTAH, LLC’S OBJECTION TO STIPULATED FACTS
Case:17-17465-KHT Doc#:541 Filed:10/24/18               Entered:10/24/18 17:24:00 Page2 of 5



             2. So that this Court knows, Monarch sent to counsel for Badlands and Utah the first

 draft of the proposed stipulations. Counsel for Utah then extensively marked up, redlined and

 circulated a revised set of stipulations. Then counsel for Badlands and Monarch marked those up

 and re-circulated the stipulations deleting what they felt were argumentative stipulations and

 stipulations not helpful to their case.

             3. Utah then announced to the parties that it believed a live hearing was necessary to

 properly present its case.

             4. Without notice or warning, Monarch and Badlands then filed the Bilateral

 Stipulation last night. Docket #540. A true and correct copy of the Bilateral Stipulation with

 highlighting of certain sentences that are problematic as stipulations even between Badlands and

 Monarch is attached hereto as Exhibit A.

             5. Utah does not oppose the basic stipulations regarding the underlying documents,

 the dates of entry into the documents and dates of orders.

             6. Utah, however, could not and will not agree to other proposed stipulations in the

 Bilateral Stipulations that are not TRUE or irrelevant to the outcome of the instant motion.

             7. ¶ 3 of the Bilateral Stipulation is not true and is also inaccurate. Utah could not

 agree to that paragraph due to that reason.

             8. The second sentence of ¶ 16 of the Bilateral Stipulation is irrelevant to the

 resolution of the instant motion. The damage to Utah took place by the actions of Badlands in

 nominating the gas in September, when Badlands knew that 1) the sale of the Riverbend Assets

 to Utah had an effective date of October 1, 2017, and, 2) Badlands knew that Utah did not

 assume either the Chipeta or Monarch Agreements as part of the purchase, and, therefore, did not

 have contracts with these parties upon the effective date of October 1, 2017.



 WAPITI UTAH, LLC’S OBJECTION TO STIPULATED FACTS                                       Page 2 of 5
Case:17-17465-KHT Doc#:541 Filed:10/24/18                     Entered:10/24/18 17:24:00 Page3 of 5



            9. ¶ 18 of the Bilateral Stipulation is false. Utah could not agree to that stipulation

 due to that reason. Badlands knew that Utah did not assume and have assign to it either the

 Chipeta or Monarch Agreements in the summer of 2017.

            10. ¶ 19 of the Bilateral Stipulation is false. Utah could not agree to that stipulation

 due to that reason.

            11. ¶ 20 of the Bilateral Stipulation is false. Badlands knew that October 1, 2017 was

 an effective date for the sale of the Riverbend Assets and that Utah did not assume and assign to

 it either the Chipeta or Monarch Agreements before October 1, 2017.

            12. ¶ 22 of the Bilateral Stipulation omits to reference Section 9 of the PSA to

 provide the Court a full picture of the obligations of Badlands and Utah and therefore is

 misleading without including same. Section 9 of the PSA requires Badlands to make “all post-

 filing bankruptcy payments when due of any payment required and performing the Contracts in

 accordance with their terms.”

            13. ¶ 24 of the Bilateral Stipulation is false.

            14. ¶ 26 of the Bilateral Stipulation is false.

            15. ¶ 28 of the Bilateral Stipulation contains a clause “subject to the pending claims

 between Utah and Monarch in the Monarch Adversary Proceeding.” A study of the confirmation

 order signed by this Court reveals no such reservation by Monarch or Badlands.

            16. The Bilateral Stipulation omits that on or about December 11, 2017, Utah sent

 Badlands a demand letter seeking damages of $150,951.65 for Badlands’ nomination of gas in

 September to MP 421 resulting Utah a loss of 62,510 mmbtu in October of 2017. A true and

 correct copy of the December 11, 2017 letter is attached hereto as Exhibit B.




 WAPITI UTAH, LLC’S OBJECTION TO STIPULATED FACTS                                       Page 3 of 5
Case:17-17465-KHT Doc#:541 Filed:10/24/18                 Entered:10/24/18 17:24:00 Page4 of 5



             17. The second sentence of ¶ 29 of the Bilateral Stipulation is false. The Utah

 Settlement resolved and settled all amounts due and owing between Badlands and Utah with

 regard to the Final Closing Statement.

             18. The second sentence of ¶ 30 of the Bilateral Stipulation is false.

         WHEREFORE, PREMISES CONSIDERED, Utah prays that this Court consider the

 Objection, authorize the Utah to establish that it has a $150,951.65 chapter 11 administrative

 claim against Badlands, if this Court is persuaded that the Utah Settlement did not settle all

 disputes between Badlands and Utah regarding their post-closing adjustments, deny any liability

 of the requested POP payment of $54,255.87 against Utah, and, for such other and further relief

 as is just and proper.



 Dated: October 24, 2018                       Respectfully submitted,

                                               KASOWITZ BENSON TORRES LLP

                                               /s/ Kyung S. Lee
                                               Kyung S. Lee
                                               TBA No. 12128400
                                               klee@kasowitz.com
                                               Robert J. Shannon
                                               Texas Bar No. 24108062
                                               rshannon@kasowitz.com
                                               1415 Louisiana-Suite 2100
                                               Houston, TX 77002
                                               Telephone: (713) 220-8851
                                               Facsimile: (713) 583-8765

                                               Attorneys for Wapiti Utah, L.L.C.




 WAPITI UTAH, LLC’S OBJECTION TO STIPULATED FACTS                                     Page 4 of 5
Case:17-17465-KHT Doc#:541 Filed:10/24/18             Entered:10/24/18 17:24:00 Page5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 24, 2018, a true and correct copy of the foregoing was
 served on all parties registered to receive ECF notification in the above-captioned case.


                                                   By:    /s/ Kyung S. Lee
                                                          Kyung S. Lee




 WAPITI UTAH, LLC’S OBJECTION TO STIPULATED FACTS                                   Page 5 of 5
